Case 2:05-cr-20235-DDD-KK Document 61 Filed 12/20/18 Page 1of1PagelID#: 163

U.S. DISTRICT COURT

  

WESTERN DISTAIGT OF LOUISIANA UNITED STATES DISTRICT COURT
DEC 29 2018 , WESTERN DISTRICT OF LOUISIANA
ony R MOO! eae LAKE CHARLES DIVISION
UNITED STATES OF AMERICA )
VERSUS DOCKET NO. 2:05CR20235-001
JOHN ANTHONY MITCHELL

ORDER

IT IS ORDERED that the pending hearing to revoke the Conditional Release of the defendant, JOHN
ANTHONY MITCHELL, be terminated and that his Conditional Release be continued. The defendant, JOHN
ANTHONY MITCHELL will be supervised by the U.S. Probation Office under the same conditions previously
imposed in the Order filed into the record on July 11, 2017.

IT IS FURTHER ORDERED that the defendant, JOHN ANTHONY MITCHELL, shall remain in the
custody of the U.S. Marshal’s Service until on or about December 28, 2018, when he will be transported back
to Maison des Ami of Louisiana, Inc., located at 1050 Convention Street, Baton Rouge, Louisiana 70802 by the
US. Marshal’s Service or Natchitoches Parish Sheriff's Office.

aa

THUS DONE AND SIGNED at Alexandria, Louisiana, on this << C ~ day of December, 2018.

SRE fo
NX

DEE D. DRELL
UNITED STATES SENIOR DISTRICT JUDGE
